Exhibit 10.39

Summary of Director Compensation

Directors who are not employees of eLoyalty or any of its subsidiaries
(“non-employee directors”) receive $750 for their attendance at each meeting of
the Board of Directors, $1,000 per Audit Committee meeting attended and $250 for
each Compensation Committee meeting (each of which generally is held in tandem
with a meeting of the Board of Directors). If any Compensation Committee
meetings are held apart from a Board of Directors meeting, then each
Compensation Committee member receives $500 per meeting attended. The Company
also reimburses directors for their travel-related expenses incurred in
attending meetings of the Board of Directors and its committees however,
eLoyalty has adopted the practice of holding its Board meetings by video
conference, thereby minimizing the need to reimburse for these expenses.

In addition to meeting attendance fees, Non-Employee Directors are eligible to
receive automatic grants of stock options under the 1999 Plan, which provides
for each Non-Employee Director to receive: (i) an option to purchase 50,000
shares of Common Stock upon commencement of service as a director (an “Initial
Grant”); and (ii) an option to purchase 5,000 shares of Common Stock on the day
after each annual meeting of stockholders during which such service continues
(an “Annual Grant”). Stock options granted to Non-Employee Directors have an
exercise price per share equal to the fair market value of a share of Common
Stock on the grant date and a maximum term of ten years. Vesting occurs ratably
over a period of 48 months from the end of the month following the grant date
with respect to each Initial Grant. Traditionally, vesting for each Annual Grant
occurred over 12 months from the end of the month following the grant date with
respect to each Annual Grant. For each Annual Grant made in 2009, however,
vesting occurred evenly over 48 months, commencing with a vesting of 25% of such
Annual Grant on May 31, 2010 and 6.25% of such Annual Grant on each quarterly
vesting date thereafter; this vesting schedule will be applied to all future
Annual Grants as well.

In addition, at its February 2009 meeting, as ratified by Unanimous Written
Consent, the Board agreed to an additional grant of stock options under the 1999
Plan. Each Non-Employee Director received an option to purchase 50,000 shares of
eLoyalty Common Stock. These stock options have an exercise price per share
equal to the fair market value of a share of eLoyalty Common Stock on the grant
date, which was February 18, 2009, and a maximum term of ten years, pursuant to
the 1999 Plan. Vesting occurs ratably over a period of 16 quarters, with the
first quarterly vesting having occurred on February 28, 2009.